 In the Matterof BARKER BROS. CORPORATIONandVAN, STORAGE,FURNITURE & TRANSFER DRIVERS, PACKERS & HELPERS, LOCALUNION No. 389, A. F. or L.Case No. R-4952.-Decided March17,11949Jurisdiction:department store retailing industry.Investigation and Certification of Representatives:existence of question :union'srequest for recognition which company referred to its attorney for disposi-tion not acknowledged by the attorney ; election necessary.Unit Appropriate for Collective Bargaining:truck drivers and' drivers' helpers,excluding supervisory employees.Mr. George R. Richter, Jr.,of Los Angeles, Calif., for the Company.Mr: A. E. O'Neil,of Los Angeles, Calif., fdr,the Union.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Van, Storage, Furniture & TransferDrivers, Packers & Helpers, Local Union No. 389, affiliated withthe American Federation of Labor, herein called the Union, alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Barker Bros. Corporation, Los' An-geles,California, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon duenotice before Daniel- J. Harrington, Trial Examiner.Said hearing 'was held at Los Angeles, California, on February 25, 1943.TheCompany and the Union appeared, participated,, and were affordedfull opportunity to be heard,, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made, at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the Board makes the following:48. N. L. R B., No. 33.259521247-43-vol 48-18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBarker Bros., Corporation,' a Maryland corporation, has its prin-cipal"office' and place ,of business in Los Angeles,, California, whereit"is engaged in the operation of a retail department store and awarehouse.During the year 1942, the Company's' purchases 'for r(F-sale at its department store amounted to approximately $8,600,000,50 percent of which' was shipped to it from points outside the StateofCalifornia.During the same period the Company's salesamounted to approximately $14,350,000, 3.98 percent of which wasshipped to points outside the State of California. ,,The Company contends that it is a purely local retail establish-ment and therefore is not subject to the jurisdiction of the Na-tionalLabor Relations Act.On the basis of the facts set forthabove, we find, the contentions of the Company to be without merit,and conclude that it is engaged in commerce within the meaning ofthe Act.', ',II.THE ORGANIZATION INVOLVEDVan, Storage, Furniture' &-, Transfer Drivers, Packers & Helpers,Local Union No. 389, affiliated with the American Federation ofLabor, is a labor organization; admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATION ,11-In April 1942 the Companyand a union committee held a seriesof meetings with respect to bargaining negotiations: ; Shortly' there-after, the Company's attorney notified one of the,members of thecommittee that the Company would not meet with it again. OnJanuary 7; 1943, the Union again requested recognition as 'the bar-gaining representative of the Company's employees, which requestthe Company referred to-its attorney for disposition. " The attorneyhas' never contacted the Union.,'.'The Statement of a Field Examiner, introduced in evidence at thehearin'g;-indicates that the Union represents a"substantial number ofemployees in-the unit ` hereinafter found appropriate.2Y SeeMatterof J. L. Brandeis&SonsandLocal-No. 283 of the Amalgamated ClothingWork ers of.America, affiliated with the Congress of Industrial Organixatxons,,47 N. L.R. B.614, and cases therein cited.'The FieldExaminer reportedthat the Unionhad submitted 49 card's,'of which "44 areapplication-for-membership cards and the remaining 5 are authorization cards ; all the cardsbear apparently genuine, original signatures;3 of the raids are duplicates.They are datedas follows:8 in 1941(no month given) ; 4 in March1942; 2 in April 1942; 7 in July 1942 ; : 'BARKEIV BROS. -CORPORATION'--261We. find thata question affectingcommerce"has arisen concerningthe representationof the employees of the Company within themeaningof Section 9:'(c)and Section 2 (6) and (7)"of'theAct.-IV. THEE APPROPRIATE UNIT-'At the hearing the Company' offered no proof as -to the appropriateunit but urged that, since its operations are integrated, a larger unitthan the one. requested by the Union would be more appropriate.The Union contends that the appropriate unit should be comprisedployees with authority to hire and discharge, and all other -em-ployees..The record shows that all purchases made by the customers, withthe possible, exception of some small parcels, are delivered by thetruck drivers and helpers from the Company's -warehouse, which is,located in an outlying, district in Los Angeles, California; the retailstore is-located in the, downtown district.The truck drivers andhelpers are also required to load and unload the delivery' trucks, atthe warehouse.The, record 'further shows that the Union organizesclasses of employees, excluded in its petition.The Union intro-duced evidence at the hearing to'the effect that all truck drivers andhelpers in-establishments in Los Angeles engaged in businesssimilarto that of the Company are organized'by the Union.; 'From the foregoing facts, we are of -the opinion that the unit pro-\posed by' the -Union - is - appropriate, for the purposes- of,' collectivebargaining."We find, accordingly, that' all truck drivers and drivers'helpers, excluding supervisory employees with authority to hire anddischarge, and all other employees, constitute a unit appropriate, forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.25 in December 1942 ; 2 in November(no yeargiven) ;1 undated.The Company failedto furnish a copy of its pay roll, thereby making it impossible to check the names found onthe cards.There are approximately 90 employees in the appropriat, unit.SeeMatter of May Department-Stores, doing business as The May-CompanyandRetailStore Salesmen Local Union¢A, A. F. ofL.,39 N.L. R. B. 471. 262,DECISIONSOF `NATIONAL 'LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuantto thepower vested in the National LaborRelationsBoard by Section 9 (c) of the National LaborRelationsAct, and pursuant to Article III, Section 9,, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that,as part of the investigation to ascertain, representa-tives for the purposes of collective bargaining, with Barker Bros.Corporation, Los Angeles, California, an election by secret ballot shallbe conducted as early as possible, but not later than- thirty (30) daysfrom the date of this Direction, under -the direction and supervisionof the Regional Director for the Twenty-first, Region, acting in thismatter as agent for the National Labor Relations Board; and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this. Direction, including employees who did not work duringsaid,pay-roll period because they were ill or.on vacation or tempo-rarily laid off, and including employees in the armed forces of 'theUnited States who present themselves in person at the polls, but ex-cluding employees who have since quit or been dischargedfor cause,to determine whether or not they desire to be represented by Van,Storage, Furniture & Transfer Drivers, Packers & Helpers, LocalUnion No. 389, affiliated with the American Federation of Labor, forthe purposes of collective bargaining. ,MR. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Direction of Election.